CONCURRING OPINION
ZEL M. FISCHER, Judge.
I concur in the principal opinion and write this separate concurring opinion.
The doctrine of abandonment is a limited concept that does not modify the requirements set out in Rules 24.035 or 29.15.1 McFadden v. State, 256 S.W.3d 103, 108 (Mo. banc 2008). For abandonment to remain a valid concept, it must be limited only to the requirements set forth in the postconviction rules. Kennedy v. State, 210 S.W.3d 417, 420 (Mo.App.2006) (the purpose of the abandonment doctrine is to ensure that postconviction counsel complies with the duties imposed by the postconviction rules). See also Luleff v. State, 807 S.W.2d 495, 498 (Mo. banc 1991) (counsel’s obligations include reviewing the file and determining whether an amended motion is warranted, and if so, filing that motion in a timely fashion). Nowhere in Rule 24.035 or Rule 29.15 is there a duty to timely file a notice of appeal when the postconviction motion is overruled by the motion court. See 24.035(k) and 29.15(k).
As the principal opinion points out, Gehrke’s argument in this case is essentially a “back door” attempt at expanding the abandonment doctrine to include ineffective assistance of postconviction counsel. This Court has stated that there is no constitutional right to effective assistance of postconviction counsel. Hutchison v. State, 150 S.W.3d 292, 303 (Mo. banc 2004) (“claims of ineffective assistance of post-conviction counsel are categorically unre-viewable”).2
Because there is no duty imposed on postconviction counsel to timely file a notice of appeal after the overruling of a postconviction motion, the motion court correctly overruled Gehrke’s motion to reopen the case without an evidentiary hearing. Luleff, 807 S.W.2d at 497 (in creating the abandonment doctrine, this Court stated, “The question then becomes one of determining whether appointed counsel complied with the provisions of Rule 29.15(e)”). To be clear, abandonment is established only where postconviction counsel fails to comply with the duties explicitly imposed by Rule 24.035 or Rule 29.15.

. These postconviction rules replaced Rule 27.26 and serve the legitimate policy of a single comprehensive review and finality. Therefore, Rules 24.035 and 29.15 specifically prohibit the filing of successive motions.


. It follows there is no constitutional right to appellate counsel to appeal the overruling of a motion for postconviction relief, and Rules 24.035 and 29.15, unlike the predecessor 27.26, do not mandate the appointment of appellate counsel for postconviction proceedings.